ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_02_FR.txt. 136

OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

J’ai voté pour l'ordonnance de la Cour, qui est conforme aux disposi-
tions pertinentes de son Règlement et, je le crois, à la pratique dominante
relative à l'application de ces dispositions. Toutefois, vu que certains
doutes ont été exprimés à propos de la concordance du dernier considé-
rant de l’ordonnance avec la pratique de la Cour, il est peut-être utile que
Jindique pourquoi, à mon avis, cette pratique clairsemée et quelque peu
divergente n’est en contradiction ni avec le sens et la teneur du Réglement
ni avec les dispositions de la présente ordonnance.

Il n’y a apparemment aucun désaccord au sein de la Cour quant au sens
des dispositions du Règlement, c’est-à-dire des dispositions de l’article 79.
Le paragraphe 1 de cet article dispose:

« Toute [any] exception à la compétence de la Cour... sur laquelle
le défendeur demande une décision avant que /a [any] procédure
sur le fond se poursuive doit être présentée par écrit dans le délai
fixé pour le dépôt du contre-mémoire...» (Les italiques sont de moi.)

Le paragraphe 3 stipule:

«Dès réception par le Greffe de l’acte introductif de l’exception, la
procédure sur le fond est [shall be] suspendue et la Cour ... fixe le
délai dans lequel la partie contre laquelle l’exception est introduite
peut présenter un exposé écrit contenant ses observations et conclu-
sions. » (Les italiques sont de moi.)

Il s'ensuit que, non pas certaines exceptions seulement mais «toute»
(any) — c’est-à-dire «n’importe quelle» (no matter which), «toutes » (all),
«chaque» (every) (Webster's New International Dictionary of the English
Language, deuxième édition intégrale, 1945, p. 121) — exception à la com-
pétence de la Cour soulevée par le défendeur, sur laquelle il demande une
décision avant que «la» (any) procédure sur le fond se poursuive, doit être
traitée conformément aux stipulations de l’article 79. Par «la» (any) pro-
cédure sur le fond, on doit entendre exactement cela : c’est-à-dire tout acte
de procédure, qu’il s’agisse du mémoire (si l’exception préliminaire est
introduite avant le dépôt du mémoire) ou d’actes de procédure ultérieurs,
écrits ou oraux. Les seules conditions dont cette règle est assortie sont que
l’exception doit être présentée « par écrit» et «dans le délai fixé pour le
dépôt du contre-mémoire ». Il est clair que la limite ultime ainsi fixée com-
prend la période qui va du dépôt de la requête au dépôt du mémoire du
requérant sur le fond et celle qui va du dépôt du mémoire à celui du

8
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 137

contre-mémoire. Dés réception par le Greffe d’une exception prélimi-
naire, la procédure sur le fond «est» (shall be) — c’est-à-dire doit être —
suspendue; il s’agit d’une disposition impérative à laquelle la Cour donne
automatiquement effet.

La justesse de cette interprétation du Réglement est confirmée par les
références aux travaux préparatoires portant sur l’article 79, que l’on
trouve dans un article faisant autorité dont M. Jiménez de Aréchaga,
ancien Président de la Cour, est l’auteur. Celui-ci rapporte que, s’il a été
décidé de ne pas obliger la partie qui souhaite présenter une exception
préliminaire à le faire aussitôt après avoir reçu la requête, parce que
l’«on a estimé que le défendeur avait le droit d’attendre l’exposé intégral
de l’argumentation du requérant dans le mémoire avant d’être tenu de
déposer son exception», l’omission d’une telle condition visait à protéger
«les droits du défendeur». Par conséquent, si le défendeur décidait de
présenter son exception préliminaire avant le dépôt du mémoire, une
telle procédure serait acceptable, les inconvénients éventuels de ce choix
étant assumés par le défendeur (Eduardo Jiménez de Aréchaga, «The
Amendments to the Rules of Procedure of the International Court of
Justice», American Journal of International Law, 1973, vol. 67, p. 19).

De 1922 à l'adoption du Règlement actuellement en vigueur, le point de
vue de la Cour sur la question de savoir si une exception préliminaire éma-
nant du défendeur peut être présentée avant le dépôt du mémoire du re-
quérant a subi une évolution qui est bien retracée dans l’opinion indivi-
duelle de M. Shahabuddeen qui suit la présente opinion. Il est certain que
les idées, au sein de la Cour, ont fluctué en présence de considérations
opposées. Certains ont estimé, comme M. Anzilotti en 1926, que «la Cour
ne doit s’occuper de la compétence que lorsqu'elle connaît le fond de l’af-
faire ... du moins jusqu’à un certain point» (C.PJ.L. série D, Addendum au
n° 2, p. 79). En revanche, d’autres ont considéré, comme le Greffier de
l’époque, M. Ake Hammarskjéld, qui devait devenir juge, qu'il était

«nécessaire que l’Etat ait la possibilité d’arrêter la procédure avant
toute discussion sur le fond ... [qu’il fallait] éviter toute inégalité entre
les parties et que l’égalité [pouvait] n’être pas assurée si la Cour se
pronon[çait] sur la question de compétence après avoir reçu, de l’une
des parties seulement, un mémoire sur le fond » (ibid., p. 84).

Lord Finlay a pris une position intermédiaire:

«Souvent, |’ Etat cité devant la Cour déclarera sans autre que celle-
ci est incompétente et récusera l’obligation que l’adversaire a pu voir
dans un traité. Dans ce cas, il importe que la Cour puisse se pro-
noncer d’une façon sommaire et rapide sur cette première exception.
Maïs, souvent aussi, la question de compétence et la question de fond
sont tellement entremêlées qu’il est difficile, parfois impossible, de
trancher la question de compétence avant d’avoir examiné le fond.
Dès lors, il n’est pas indiqué d’introduire dans le Règlement une règle

9
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 138

inflexible. Il devra plutôt appartenir à la Cour d’exercer son pouvoir
de discrimination, en se prononçant selon les circonstances de
chaque affaire.» (C.PJ.I. série D, Addendum au n° 2, p. 87.)

En 1926, la Cour a opté pour la thèse de M. Anzilotti; en 1934, comme
M. Shahabuddeen l’expose de façon plus complète, la Cour est reve-
nue sur cette position en permettant qu’une exception préliminaire soit
introduite avant aussi bien qu'après le dépôt du mémoire du requérant.
Lorsque la Cour, en 1946, a été reconstituée sous le nom de Cour interna-
tionale de Justice, elle a conservé cette dernière option dans son Règle-
ment de 1946 et dans le Règlement adopté en 1972, lequel, en 1978, a été
maintenu sur ce point dans le libellé de l’article 79 qui est celui du Règle-
ment actuel de la Cour.

Parallèlement, afin semble-t-il de concilier les positions extrêmes repré-
sentées par la thèse de M. Anzilotti et par celle de M. Hammarskjéld, la
Cour a adopté les dispositions qui constituent actuellement les para-
graphes 5 et 6 de l’article 79, ainsi libellés:

«5. Les exposés de fait et de droit contenus dans les pièces de pro-
cédure mentionnées aux paragraphes 2 et 3 du présent article et les
exposés et moyens de preuve présentés pendant les audiences envisa-
gées au paragraphe 4 sont limités aux points ayant trait à l'exception.

6. Pour permettre à la Cour de se prononcer sur sa compétence au
stade préliminaire de la procédure, la Cour peut, le cas échéant, in-
viter les parties à débattre tous points de fait et de droit, et à produire
tous moyens de preuve, qui ont trait à la question. »

Par conséquent, dans les écritures et les exposés oraux portant sur l’excep-
tion préliminaire, les parties doivent se limiter à ce qui a trait à l'exception
et ne pas aborder indûment le fond de l’affaire. En revanche, dans la me-
sure où il peut être nécessaire à la Cour, pour se prononcer sur une excep-
tion préliminaire, d’être plus complètement informée sur des points de fait
ou de droit concernant le fond du différend (qui autrement devraient être
en principe abordés dans le mémoire), la Cour elle-même peut inviter les
parties à débattre de tels points de droit et de fait pour autant qu’ils ont
trait à la question de compétence.

LA PRATIQUE DE LA COUR

Qu'en est-il de la pratique suivie par la Cour en application de son
Règlement ? Cette pratique tend-elle à maintenir ou à modifier le sens du
Règlement ?

Bien que variable, la pratique renforce plus qu’elle n’infirme à mon avis
les dispositions du Règlement.

Dans un certain nombre d’affaires, le défendeur ne s’est pas pré-
senté mais a néanmoins fait connaître ses objections à la compétence sur

10
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 139

laquelle s’appuyait le demandeur. Cela signifie que si, du fait de sa non-
participation, le défendeur ne pouvait pas introduire — et n’a effective-
ment pas introduit — une exception préliminaire proprement dite et ainsi
qualifiée par lui, en revanche il a porté à l’attention de la Cour ses objec-
tions à la compétence de celle-ci. Il n’est pas indifférent que, dans ces
affaires, les exceptions préliminaires qui, si le défendeur s’était présenté,
auraient pu être introduites régulièrement et faire l’objet d’une décision
avant ou après le dépôt du mémoire du requérant ont été en substance
uniformément réglées avant le dépôt de tout mémoire. Sans être décisifs,
ces précédents vont donc dans le sens plutôt qu’à l’encontre des dispo-
sitions du Règlement.

Ainsi, dans l’affaire de la Compétence en matière de pêcheries,  Islande,
bien que non-comparante, avait présenté des communications dans les-
quelles il était « affirmé que la Cour ne peut trouver dans son Statut aucun
fondement pour l’exercice de sa compétence en l’affaire »; la Cour a néan-
moins indiqué des mesures conservatoires, «ce qui ne préjuge en rien la
compétence de la Cour pour connaître du fond du différend ». La Cour a
poursuivi: «Considérant que, dans ces conditions, il est nécessaire de ré-
gler en premier lieu la question de la compétence de la Cour», et elle a
décidé «que les premières pièces écrites porteront sur la question de la
compétence de la Cour pour connaître du différend » (Compétence en ma-
tière de pêcheries (Royaume-Uni c. Islande), ordonnance du 18 août 1972,
C.I.J. Recueil 1972, p. 182). La Cour a ensuite examiné les pièces écrites sur
la compétence et a conclu qu’elle avait compétence pour connaître de la
requête déposée par le Royaume-Uni; ce n’est qu’après seulement qu’elle
a fixé des délais pour la procédure écrite sur le fond, y compris pour le
dépôt du mémoire du Royaume-Uni (Compétence en matière de pêcheries
(Royaume-Uni c. Islande), ordonnance du 15 février 1973, C.L.J. Recueil
1973, p. 94).

Dans l’affaire de la Mer Egée, la Turquie ne s’était pas présentée mais
avait communiqué à la Cour des observations dans lesquelles elle affir-
mait que celle-ci n’avait pas compétence pour connaître de la requête
grecque. La Cour a répondu à cela qu’«il est nécessaire de résoudre en
premier lieu la question de la compétence de la Cour en l’espèce » et elle a
décidé que «les pièces écrites porteront d’abord sur la question de la com-
pétence de la Cour pour connaître du différend» (c’est-à-dire que les
pièces écrites ne comprendraient pas dans un premier temps le mémoire
de la Grèce) (Plateau continental de la mer Egée, mesures conservatoires,
ordonnance du 11 septembre 1976, C.I.J. Recueil 1976, p. 13-14). La Cour a
ensuite conclu, sans avoir reçu aucun mémoire de la Grèce sur le fond,
«qu’elle n’a pas compétence » pour connaître de la requête grecque (Pla-
teau continental de la mer Egée, arrêt, C.I.JT. Recueil 1978, p. 45).

Dans les affaires des Essais nucléaires, qui ont opposé l’Australie et
la Nouvelle-Zélande à la France, le Gouvernement français a informé la
Cour que celle-ci n’avait «manifestement pas compétence en l’espèce »
et il n’a pas été représenté aux audiences sur les mesures conservatoires ;
la Cour a indiqué des mesures conservatoires; elle a estimé que « dans ces

11
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 140

conditions, il est nécessaire de régler aussi rapidement que possible la
question de la compétence de la Cour et celle de la recevabilité de la
requête » et elle a décidé que «les pièces écrites porteront d’abord sur la
question de la compétence de la Cour pour connaître du différend et sur
celle de la recevabilité de la requête » (Essais nucléaires (Australie c. France),
mesures conservatoires, ordonnance du 22 juin 1973, C.I.J. Recueil 1973,
p. 105-106, et Essais nucléaires (Nouvelle-Zélande c. France), mesures conser-
vatoires, ordonnance du 22 juin 1973, C.I.J. Recueil 1973, p. 142). La non
plus, la Cour n’a pas conclu que, pour qu’elle puisse se prononcer sur ces
questions, il fallait au préalable que le requérant dépose son mémoire
sur le fond.

Enfin, dans l’affaire du Procès de prisonniers de guerre pakistanais, le
Gouvernement indien a soutenu «qu’il n’existe aucun fondement juri-
dique à la compétence de la Cour en l’espèce » et, sans se faire représenter
aux audiences publiques qui ont porté sur la demande pakistanaise en
indication de mesures conservatoires, il a envoyé des communications
dans lesquelles il a «présenté un nouvel exposé motivé pour démontrer
l’incompétence de la Cour en l’espèce ». Lorsque le Pakistan l’a priée de
différer l'examen de sa demande en indication de mesures conservatoires,
la Cour a estimé qu’elle n’était pas appelée à se prononcer sur cette de-
mande, mais elle a conclu qu’elle « doit d’abord s’assurer qu’elle a compé-
tence pour connaître du différend ». Elle a donc décidé que «les pièces
écrites porteront d’abord sur la question de la compétence de la Cour»
(c'est-à-dire avant le dépôt de tout mémoire du réquérant sur le fond)
(Procès de prisonniers de guerre pakistanais, mesures conservatoires, ordon-
nance du 13 juillet 1973, C.I.J. Recueil 1973, p. 329-330).

Les affaires dans lesquelles la question s’est posée et dans lesquelles le
défendeur était présent sont elles aussi, pour la plupart, conformes aux
dispositions du Règlement.

Dans l'affaire de l’ Or monétaire, qui était d’une exceptionnelle singula-
rité, la Cour a rendu une ordonnance prévoyant le dépôt d’un mémoire du
requérant — l'Italie — sur le fond. Avant la date fixée pour le dépôt de ce
mémoire, l'Italie a présenté un document intitulé «Question prélimi-
naire», par lequel elle priait la Cour de statuer «sur la question prélimi-
naire de sa compétence pour connaître au fond de la demande » (Or moné-
taire pris à Rome en 1943 (question préliminaire), arrêt, CJ. Recueil 1954,
p.22). Par une ordonnance du 3 novembre 1953, la Cour, «sans préjuger la
question de l’interprétation et de l’application de l’article 62 [aujourd’hui,
article 79] du Règlement » (ibid., p. 22-23), a suspendu la procédure sur le
fond et fixé des délais pour le dépôt de pièces écrites sur la question préli-
minaire. Les conclusions de l'Italie devant la Cour ont été exposées «vu
l’article 62 du Règlement de la Cour » (ibid., p. 23), et elles priaient la Cour
de statuer sur la question préliminaire de sa compétence et de conclure
que la Cour n’était pas compétente pour statuer sur le fond de la demande.
Le Royaume-Uni a affirmé, entre autres, que la Cour avait compétence.
Dans son arrêt, la Cour a relevé que l'Italie, «au lieu de présenter un mé-
moire sur le fond dans le délai qui lui avait été imparti par la Cour à cet

12
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 141

effet … a mis en doute la compétence de la Cour» et qu’elle a soulevé cette
question «comme une «question préliminaire» (C.IJ. Recueil 1954,
p. 26-27), La Cour a noté qu’il est «assurément insolite que Etat qui a
introduit une demande en présentant une requête vienne contester la juri-
diction de la Cour à laquelle il s’est volontairement adressé » (ibid., p. 28).
Néanmoins, elle a qualifié l’action de l'Italie de «véritable exception pré-
liminaire» et elle l’a examinée (ibid., p. 29). Ce faisant, elle a estimé que
Particle 62 n’interdisait pas la présentation d’une exception préliminaire
par le requérant. Ce qui est intéressant pour l'affaire qui nous occupe,
c’est que non seulement la Cour a traité cette exception préliminaire
comme telle mais qu’elle a estimé qu’elle avait été présentée en temps
opportun, bien que préalablement au dépôt du mémoire sur le fond pour
lequel un délai avait déjà été fixé. Au demeurant, le Règlement actuel pré-
voit expressément que, lorsqu'une exception préliminaire est soulevée par
une partie autre que le défendeur, elle «doit être déposée dans le délai
fixé pour le dépôt de la première pièce de procédure émanant de cette
partie» (art. 79, par. 1). Ainsi, on peut considérer que l'affaire de
l’Or monétaire n’éclaire pas vraiment le débat.

Les autres affaires ne sont qu’un peu plus instructives.

Dans l'affaire Ambatielos, la Grèce a déposé une requête; le Royaume-
Uni a avisé la Cour qu’il avait l'intention de contester les motifs sur les-
quels la Grèce prétendait fonder la compétence de la Cour; le Président de
la Cour, «après renseignements pris ... auprès des Parties sur les questions
de procédure », a alors imparti à la Grèce et au Royaume-Uni des délais
pour le dépôt de leurs mémoire et contre-mémoire sur le fond (Ambatielos,
ordonnance du 18 mai 1951, C.I.J. Recueil 1951, p. 12). Le Royaume-Uni
s’abstint de présenter, avant le dépôt des pièces écrites sur le fond, une
exception préliminaire visant à suspendre la procédure au fond; il se
borna à attendre le dépôt du mémoire de la Grèce et à affirmer au début de
son contre-mémoire que la Cour n’avait pas compétence en l’affaire
(contre-mémoire du Royaume-Uni, C.1.J. Mémoires, Ambatielos (Grèce
c. Royaume-Uni), p. 132, 133-139). Apparemment, la Cour n’a pas été in-
vitée à déterminer si le Royaume-Uni pouvait, s’il le souhaitait, présenter
son exception préliminaire avant d’avoir reçu le mémoire de la Grèce; il
semble plutôt que le Royaume-Uni lui-même ait préféré recevoir le mé-
moire de la Grèce avant de répliquer à la fois sur la compétence et sur le
fond, comme il en avait le droit. Ainsi, me semble-t-il, l’affaire Ambatielos
n’incline ni dans un sens ni dans l’autre.

Dans l'affaire del’ Interhandel, les Etats-Unis ont présenté un document
succinct intitulé « Exception préliminaire » portant sur un seul élément de
la requête de la Suisse, ainsi rédigé :

«Le Gouvernement des Etats-Unis d'Amérique … dépose par la
présente une exception préliminaire, aux termes de l’article 62 du
Règlement de la Cour, dans l'instance introduite par le Gouverne-
ment de la Suisse en l’affaire de l’Interhandel, par requête du 1* octo-
bre 1957, pour autant que cette requête se rapporte à la vente ou aux

13
INCIDENT AËRIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 142

autres mesures de disposition des actions de la General Aniline and
Film Corporation actuellement détenues par le Gouvernement des
Etats-Unis. Le Gouvernement des Etats-Unis a décidé que la vente
ou la disposition des actions de la société américaine, dont le titre de
propriété est détenu par le Gouvernement des Etats-Unis dans l’exer-
cice de son autorité souveraine, est une question qui relève essentiel-
lement de sa compétence nationale. En conséquence, en application
du paragraphe b) des conditions attachées à l’acceptation par ce pays
de la juridiction obligatoire de la Cour en date du 14 août 1946, ce
pays refuse respectueusement, sans préjudice de toutes autres excep-
tions préliminaires qu’il pourrait soulever, de soumettre à la compé-
tence de la Cour la question de la vente ou de la disposition desdites
actions.» (C.I.J. Mémoires, Interhandel (Suisse c. Etats-Unis d'Amé-
rique), p. 77.)

La Cour a estimé, s’agissant du moyen susvisé que, s’il était maintenu, il
devrait «le moment venu, être examiné par la Cour» conformément à la
procédure fixée par l’article 62 de son Règlement (Interhandel, mesures
conservatoires, ordonnance du 24 octobre 1957, C.I.J. Recueil 1957, p. 111),
mais que, dans l'immédiat, elle devait prendre une décision sur la
demande en indication de mesures conservatoires de la Suisse, décision
qui «ne préjuge en rien la question de la compétence de la Cour pour
connaître au fond de l’affaire» (ibid.). Elle a estimé en l’occurrence que,
puisque la vente des actions de l’Interhandel aux Etats-Unis était subor-
donnée à une décision judiciaire pendante dans ce pays et qu'aucun délai
n’était fixé pour la vente de ces actions, il n’y avait pas lieu d’indiquer des
mesures conservatoires (ibid., p. 112). Le même jour, la Cour a rendu une
autre ordonnance dans laquelle elle a fait référence à son ordonnance pré-
cédente et a fixé, après s’être renseignée auprès des Parties, la date d’expi-
ration des délais pour le dépôt des pièces de la procédure écrite, à savoir le
mémoire de la Suisse et le contre-mémoire des Etats-Unis. En temps
opportun, la Suisse a déposé un mémoire sur le fond dans lequel elle sou-
tenait, entre autres, que la Cour était compétente et les Etats-Unis ont
déposé un contre-mémoire dans lequel ils se bornaient à affirmer, en se
fondant sur de nombreux moyens, que la Cour n’était pas compétente ou
que la requête était irrecevable (C.IJ. Mémoires, loc. cit., p. 139-141,
303-327). Ainsi, dans cette affaire, il est clair que des exceptions prélimi-
naires ont été présentées et débattues après réception du mémoire du
requérant sur le fond. Mais ce que cette affaire ne montre pas, c’est que la
Cour a conclu que c’était là le cours nécessaire de la procédure. En effet, le
document d’un seul paragraphe initialement présenté par les Etats-Unis
sous le titre d’« Exception préliminaire» visait uniquement à s’opposer à
Vindication de mesures conservatoires, et il n’a tout simplement pas été
traité comme une exception préliminaire par la Cour, qui a estimé pouvoir
rejeter pour un autre motif la demande en indication de mesures conserva-
toires de la Suisse. Apparemment, la Cour a estimé que «la procédure des
exceptions préliminaires n’a pour effet que de suspendre la procédure sur

14
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 143

le fond, et ne peut être appliquée à une procédure incidente» (Shabtai
Rosenne, The Law and Practice of the International Court, vol. 1, 1965,
p. 455). Il ne ressort pas du tout clairement de cette succession d’événe-
ments que les Etats-Unis aient jamais soutenu qu'ils avaient le droit d’in-
troduire une exception préliminaire générale avant le dépôt du mémoire
de ta Suisse sur le fond, ni que la Cour ait rejeté un tel moyen des Etats-
Unis. L’éclairage apporté par cette affaire est donc lui aussi limité.

Plus instructive est l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci, Au stade des mesures conservatoires, le Nica-
ragua a affirmé que la Cour était compétente tandis que les Etats-Unis ont
affirmé qu’elle ne l’était pas. Les Etats-Unis ont également allégué que la
requête était irrecevable pour plus d’un motif, tandis que le Nicaragua a
soutenu le contraire. L’antagonisme entre les Parties sur ces questions
a été d’une intensité exceptionnelle. La Cour a rejeté à l’unanimité la
demande des Etats-Unis tendant à ce que la requête du Nicaragua et sa
demande en indication de mesures conservatoires soient rayées du rôle. Elle
a indiqué certaines mesures conservatoires, la plupart par un vote una-
nime, mais la plus importante par un vote partagé. Traitant apparemment
les exceptions soulevées à titre préliminaire par les Etats-Unis comme
substantiellement conformes aux conditions du Règlement, la Cour a dé-
cidé à l’unanimité que «les pièces écrites porteront d’abord sur la ques-
tion de la compétence de la Cour pour connaître du différend et sur celle
de la recevabilité de la requête» (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), mesures
conservatoires, ordonnance du 10 mai 1984, C.I.J. Recueil 1984, p. 187). La
Cour s’est ensuite renseignée auprès des Parties et a rendu une ordon-
nance, le 14 mai 1984, fixant les délais pour le dépôt du mémoire et du
contre-mémoire à présenter par les Parties sur les questions de compé-
tence et de recevabilité, ces deux documents devant être déposés avant la
présentation de tout mémoire sur le fond. Ainsi, la Cour a agi comme si les
Etats-Unis avaient présenté une exception préliminaire; en fait, elle a sus-
pendu la procédure sur le fond et demandé aux Parties d'exposer leurs
moyens sur la compétence et la recevabilité, décision que ni l’une ni l’autre
des Parties n’a contestée. Au vu de ce qui précède, on ne saurait dire que la
Cour a interprété le Règlement comme signifiant que le mémoire du
requérant devait être déposé avant que la Cour n’examine les exceptions
préliminaires du défendeur; elle semble même avoir agi sur la base d’une
interprétation contraire.

Enfin, dans le sens, apparemment, d’une sorte d’entente — expresse ou
tacite — entre les parties qui semble se manifester dans certaines des af-
faires susvisées, l'ordonnance de la Cour en l'affaire des Actions armées
frontalières et transfrontalières note que «les Parties sont d’accord pour
que les questions de compétence et de recevabilité soient traitées à un
stade préliminaire de la procédure » (Actions armées frontalières et trans-
frontalières (Nicaragua c. Honduras), ordonnance du 22 octobre 1986,
C.I.T. Recueil 1986, p. 552). La Cour a donc décidé que les premières pièces
devraient exclusivement porter sur les questions de compétence et de

15
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SCHWEBEL) 144

recevabilité. Cette affaire montre bien que la Cour et les parties à une
affaire sont entiérement libres de s’occuper des piéces de procédure rela-
tives à la compétence et à la recevabilité avant le dépôt d’un mémoire du
requérant sur le fond; elle ne permet nullement de penser que ce résultat
est subordonné à un accord préalable des parties.

A la lumière de l’analyse qui précède, je conclus que la pratique prédo-
minante va dans le sens des dispositions du Règlement qui autorisent le
défendeur, dans une affaire, à introduire ses exceptions préliminaires
avant le dépôt du mémoire du requérant sur le fond.

Il convient d’ajouter que, une fois que le défendeur a introduit une
exception préliminaire, ce que la Cour a qualifié de disposition «for-
melle » du Règlement prend effet (Interhandel, C.J. Recueil 1959, p. 20).
Comme la Cour l’a affirmé dans l’affaire de la Barcelona Traction, le
dépôt par le défendeur d’un document qualifié d'exception préliminaire
«entraîne automatiquement la suspension de la procédure sur le fond»
(Barcelona Traction, Light and Power Company, Limited, exceptions préli-
minaires, arrêt, C.I.J. Recueil 1964, p. 43).

(Signé) Stephen M. SCHWEBEL.

16
